Case 2:19-cr-O0080-HCN Document 17 Filed 07/15/19 Page 1 of 12

JOHN W. HUBER, United States Attorney (#7226)

CY H. CASTLE, Assistant United States Attorney #4808)
PETER KUHN, Special Assistant United States Attorney (#3820)
Attorneys for the United States of America

111 South Main Street, Ste. 1800 « Salt Lake City, Utah 84111
Telephone: (801) 325-3285 ¢ Facsimile: (801) 325-3387

 

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF UTAH, CENTRAL DIVISION

 

UNITED STATES OF AMERICA, Case No. 2:19cr80
Plaintiff, NOTICE OF HANDWRITING EXPERT
WITNESS
VS.
RALPH DAVID BRINTON, Judge Howard C. Nielson, Jr.
Defendant.

 

 

Plaintiff United States of America, in compliance with its obligations under Federal Rule
of Criminal Procedure 16(a)(1)(E), to provide notice and a summary of the testimony of expert
witnesses whom the government currently intends to use during its case-in- chief at trial. Please
be advised of the following witness, his qualifications, and his anticipated testimony:

Brain Wickhorst.

A. Qualifications (Fed. R. Evid. 702): Ms. Wickhorst's qualifications as
handwriting examiner are set forth in detail in the Curriculum Vitae as Attachment A. Mr.
Wickhorst has been a handwriting examiner for more than 30 years having successfully obtained
a two-year certification course and a two-year Maters Certificate with the International

Graphoanalysis Society in Chicago, IJlinois.

 
Case 2:19-cr-O0080-HCN Document 17 Filed 07/15/19 Page 2 of 12

He belongs to a number of professional organizations including the National Association
of Document Examiners, World Association of Document Examiners and American Society of
Industrial Security.

Mr. Wickhorst was first qualified as an expert handwriting examiner in 1987 with the
Court of Queens Beach, Canada and the majority of his work has involved the examination of
handwriting and signatures. He is currently employed as a handwriting and document examiner
at Grapho-Analytical, Inc. in High River, Canada

B. Opinion Testimony (Fed R. Evid. 704): Mr. Wickhorst’s opinion about whether
Blum’s signature is contained on the bankruptcy documents — Application for Individuals to Pay
Filing Fees in Installments, Declaration about an Individual Debtor’s Schedules, Voluntary
Petition for Individuals filing for Bankruptcy and Chapter 13 Plan -- filed in the case of Jn re
Richard Gibson Blum, Case No. 17-23452, will be consist with the written report he has
prepared, a copy of which is attached as Attachment B.

C. Bases and Reasons in Support of Mr. Wickhorst’s Opinion Testimony (Fed
R. Evid. 703 & 705):

The basis and reasons for his opinions will be his knowledge as a court qualified
handwriting examiner, his review of the bankruptcy documents, premised upon his extensive
/

/
Case 2:19-cr-O0080-HCN Document 17 Filed 07/15/19 Page 3 of 12

experience and training as handwriting examiner.
Dated this 15th day of July, 2019.

JOHN W. HUBER
United States Attorney

/s/ Cy H. Castle

 

Cy H. Castle

Assistant United States Attorney

Peter Kuhn

Special Assistant United States Attorney
Case 2:19-cr-O0080-HCN Document 17 Filed 07/15/19 Page 4 of 12

CERTIFICATE OF MAILING

 

I hereby certified that I mailed, first class, the attached Notice of Hand Writing Expert
Witness on this 15" day of July, 2019 to the following:
Stephen Homer

2877 West 9150 South
West Jordan, Utah 84088

/s/ Taneat Mesa

 

Ianeta Misa
Legal Assistant

 
Case 2:19-cr-O0080-HCN Document 17 Filed 07/15/19 Page 5 of 12

ATTACHMENT A
Case 2:19-cr-O0080-HCN Document 17 Filed 07/15/19 Page 6 of 12

Brian Wickhorst

handwriting examiner
Box 6060 High River, Ab.,Canada T1V 1P7
Phone; (403) 701-4951 brian@e3consultants.com

Curriculum Vitae - Statement of Qualifications

TRAINING:

* LG.A.S. (International Graphoanalysis Society), Chicago, Ill.
- 2 year certification course.
- 2 year Masters Certificate. Completed 1987
Graphoanalysis is the study of the individual strokes of handwriting.

* Training also consists of extensive readings of various professional textbooks,
journals and research papers. | have a personal library of reference books
and journals from the various professional organizations that | belonged to.

National Association of Document Examiners
World Association of Document Examiners
American Society of Industrial Security

EXPERIENCE and areas of EXPERTISE:
e | was first court qualified in 1987, in the Court of Queens Bench.

e | have been involved with a wide variety of cases and situations in which
"questioned signature and / or writings were involved. The majority of my
work has been involved with the examination of handwriting and signatures.

| have worked for numerous Crown Corporations, oil companies, police
services, law firms, public and private corporations the Alberta
Law Society and private individuals. | have specialized in investigative work in
relationship to questioned handwriting and signatures in identifying the
authors of questioned letters and documents.

| have an expertise in the area of personality profiling in relationship to
handwriting in threat letters (death, personal harm, destruction, sexual
harassment, etc) and other such writings of concern. | have successfully
identified the authors of such documents for police departments, oil
companies, rail companies, universities and many more organizations in
numerious cases over the years.

| worked / consulted with a physiatrist who specialized in treating concussion
patients. | monitored the neurological behavior changes in their handwriting
during their treatment.

e | worked / consulted with a psychologist that specialized in the treatment of
Multiple Personality Disorder.

e |have a7 % year background in criminology and worked with Corrections
Canada at a maximum institution as a case worker doing assessments.

 
Case 2:19-cr-O0080-HCN Document 17 Filed 07/15/19 Page 7 of 12

ATTACHMENT B

 
Case 2:19-cr-O0080-HCN Document 17 Filed 07/15/19 Page 8 of 12

handwriting & document examiner - consultants
box 6060 High River, Ab. T1V 1P7
www.esconsultants.com

  
  

LGRAPIIG-ANALYTICAL few

 

OUR FILE: 190120-1

 

DATE: 19 JAN 2019

ATTN: Michael Labertew

RE: Richard Blum Signatures
PURPOSE:

This report has been prepared to:
Report the results of an examination and comparison of 4 questioned signatures on
various documents that pertain to a filing for bankruptcy on 24 April 2017, to 13 known
signatures of Richard Blum.

DESCRIPTION OF DOCUMENTS:
Questioned Signature: The questioned signatures are:

Q1 Is on the Application for Individuals to Pay Filing Fees in Installments, dated April 24, 2017
Q2. Is on Declaration About an Individual Debtor's Schedules, dated April 24, 2017

Q3 Is on Voluntary Petition for Individuals Filing for Bankruptcy, page 6, dated April 24, 2017
Q4 Ison Chapter 13 Plan document, page 5, dated April 24, 2017

Standards of comparison:
K1/ US Social Security Card, issues in 1986 or 1987, digital picture of card
K2/ One page with 12 sample signatures, produced in my presents on 13 Jan, 2019

OBSERVATIONS OF THE QUESTIONED SIGNATURES

To prepare the signatures for examination | scanned all the signatures and digitally copied
them all on one page so that each of them where approximately 4 inches wide and on the
same page. Line values and details were preserved as per the original sized copies that | was
provided for examination.

My first impression of the questioned signatures was that the poor line values indicate one of
two things.

4- The author has a degenerative neurological condition, or

2- The signatures were attempted forgeries.

The poor line values indicate that the signatures were produced in a slower speed then what
would be in a normal signing. The lines are not fluid or natural in movement. This is common in
signatures that are forged freehand.

It also appeared that the known signature of Mr. Blum on the Social Security card was used as
the sample signature to copy or reproduce. The large initial letter and the final star like
formation are the only two points of basic structure that are common in the questioned
signatures and a known signature of Mr. Blum.
Case 2:19-cr-O0080-HCN Document 17 Filed 07/15/19 Page 9 of 12

handwriting & document examiner - consultants
box 6060 High River, Ab. T1V 1P7
www.esconsultants.com

  

GRAPHO-ANALYTICAL [nx

  

Just as a point of interest, apparently Mr. Blum does not suffer from any neurological condition
that would affect his writing skills, as is indicated in the 12 samples that he produced for me to
use as known samples of his signature.

In comparing the structural form of the 4 questioned signatures to the known signature on the
SS card, they differ in most all points that we use to compare signatures or writing samples.
These include line value, slant, habits of formations, spacing, initial and termination points, and
more. The initial letter is written more like a letter D rather than in the form of an R. The
following three spiked formations that look like a malformed M, do not look like the known
signature in any way at all. Not only are the line values poor but there are hesitation points that
are commonly found in freehand forgeries.

POINT OF INTEREST

It is obvious that the signature on the US SS card was used as a signature to be reproduced by
the writer. The issue with using this signature to copy is that it is 32 years old. It is a fact that
our signatures change over time and evolve as we mature.

When | compare the new samples of Mr. Blum’s signatures to the one on the card, | can see
the natural evolution or changes that occurred in his writing and his signature over the last 32
years. | can see the same basic patterns of behavior in the samples. But the same patterns
and behaviors in the questioned signatures are absent. They are not common in any way.

The first mistake made by the author of the forged signatures was using an old signature to
copy from. The second was not practicing the signature to be copied. He hesitated too much
and did not produce the proper line formations as in the known signature.

CONCLUSSION

After examining the questioned signatures and comparing them to known signatures of Mr.
Blum, it is my opinion that the Mr. Blum is not the author of the questioned signatures on the
various documents as listed above. Of this | have absolutely no doubt of this fact.

All the signatures are poor quality forgeries.

LEVEL OF CERTAINTY: 100%

Please contact the writer with any questions that you might have about this letter of findings
and the opinions expressed.

Yours in Service

Brian Wickhorst

Court Qualified Handwriting Examiner
Profiler - Consultant

High River, Ab. Canada

403 701-4951
brian@e3consultants.com

 
Case 2:19-cr-O0080-HCN Document 17 Filed 07/15/19 Page 10 of 12

RAO Se UR ATE LTR Ne MRM? TZ

a YOU a9 net MAKE am

    

wae reel epeeeerenes

« & ES Gibson Blum

Signalure of Debtor 3

Q$1 QS2

By s ign Heg here. | GOK wigs a

 

Signature of Debtor 4

QS3 : QS4

    

Under penalty of er i Geclare that }

 

 

     

 

—

Signature ¢ of Debtor 4

& e ” corp oe ° f a hy ao :
Reimer # we a

 

 

“Richard Gibson Blum
 

 

 

 

 
Case 2:19-cr-00080-HCN Document 17 Filed 07/15/19 Page 12 of 12

 

 

 

 

 

 

 

 

 
